Exhibit 10.1

 

CUTERA, INC.

 

RESIGNATION LETTER

 

 

I, James Reinstein, hereby resign from my position as: (i) President, Chief
Executive Officer and an employee of Cutera, Inc. (the “Company”) (ii) a member
of the Board of Directors of the Company, and (iii) a member of any other
committee of the Board of Directors of the Company of which I am a member,
effective as of the date set forth below.

 

Date: January 4, 2019

                                

 

 

/s/ James Reinstein                                            

 

 

 

James Reinstein

 

  